DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 22 Dec 2021 has been entered.  Claims 58-66 and 68-79 are pending in the application with claim 67 cancelled.  Claim 64 is currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 22 Jul 2021.
Information Disclosure Statement
The information disclosure statement filed 22 Dec 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The one page document provided relating to foreign patent document AU 2006320626 A1 is merely a bibliographic page and is not a “copy” of the foreign patent document.
Response to Arguments
Applicant's arguments filed 22 Dec 2021 have been fully considered but they are not persuasive. Applicant generally argues that the problems addressed by the instant application have been uniquely identified by the inventors and are problems not considered by Stoks et al. (U.S. Pub. 2014/0202462) or Hurmez et al. (U.S. Pub. 2013/0098360) (Pg. 7-8). Applicant provides various arguments about the inventors’ managing of compressible volume by adjusting tube diameters and other factors listed in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The present claim language fails to include the terms or concepts of compressible volume, tube diameter, tube length, etc. Thus, a large portion of applicant’s arguments relate to unclaimed subject matter involving distinctions between the inspiratory limb and the expiratory limb. The only meaningful distinction found in the claim language is that the inspiratory limb is smooth while the expiratory limb is corrugated.
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). And in response to applicant's argument that the present invention improves management of compressible volume, resistance to flow, and breathability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While applicant has identified distinctions between the instant application and the individual teachings of Stok and Hurmez there is not a persuasive argument as to why claimed invention. Applicant’s arguments are not found to dissuade from the consideration of the below rejections under 35 U.S.C. 103 that it would have been obvious to one of ordinary skill in the art to have incorporated in Stoks an expiratory limb which is corrugated, permeable to water vapor, and substantially impermeable to water vapor for at least the benefit of preventing condensation while retaining tube strength and flexibility as taught by Hurmez
Examiner notes applicant’s argument that the term “substantially impermeable” is meaningfully defined in the specification of the instant application (Pg. 6). Examiner concurs with applicant’s argument that the terminology “substantially impermeable” is particularly defined in the specification, although noting that the definition appears in ¶0023 and not ¶0024. The claim interpretations below are updated to reflect this special definition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 58-66 and 68-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoks et al. (U.S. Pub. 2014/0202462) in view of Hurmez et al. (U.S. Pub. 2013/0098360).
Regarding claim 58, Stoks discloses a breathing circuit (Fig. 1) comprising: an inspiratory limb (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) for carrying inspiratory gases to a patient, the inspiratory limb comprising: a first elongate member (Figs. 2A-2C #203; ¶0057) comprising a hollow body spirally wound to form at least in part an inspiratory central bore (Figs. 2A-2C; ¶0058) and a wall (Figs. 2B-2C #211; ¶0066) surrounding the inspiratory central bore, wherein the inspiratory central bore is smooth (¶0064), and a second elongate member (Figs. 2A-2B #205; ¶0057) spirally wound and joined between adjacent turns of the first elongate member (Figs. 2A-2C; ¶0061), the second elongate member forming at least in part the inspiratory central bore (Fig. 2C); and an expiratory limb (Fig. 1 #117) for carrying expiratory gases from the patient, the expiratory limb comprising: an inlet and an outlet (Fig. 1)

Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory limb (Fig. 1 #117; claim 33) comprising: an elongate member (Figs. 6A-6B #601) comprising a wall (Fig. 6B #605) enclosing an expiratory central bore (Fig. 6B), wherein the wall of the elongate member is configured to contain the expiratory gases and is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases (¶¶0056, 0122; claim 33), wherein the expiratory central bore is corrugated (Fig. 6B; ¶0123). Hurmez teaches a water vapor permeable and corrugated expiratory limb as providing the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility (¶¶0008-0030).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory limb comprising a third elongate member comprising a wall enclosing an expiratory central bore, wherein the wall of the third elongate member is configured to contain the expiratory gases and is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases, wherein the expiratory central bore is corrugated in order to provide the benefit of supplying a breathable tube to prevent 
Regarding claim 59, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall of the third elongate member comprises a foamed polymer (¶0165) that is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Regarding claim 60, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the foamed polymer comprises a solid thermoplastic elastomer material (¶0165) having cell voids distributed throughout (¶0173).
Regarding claim 61, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses at least one heating element (Figs. 2B-2C #215; ¶0068).
Regarding claim 62, Stoks teaches the invention as modified above and further teaches the first elongate member of the inspiratory limb forms in longitudinal cross-
Regarding claim 63, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses at least one heating element (Figs. 2B-2C #215; ¶0068), and wherein the at least one heating element is between a bubble of the plurality of bubbles and the inspiratory central bore of the inspiratory limb (Fig. 2C).
Regarding claim 64, Stoks teaches the invention as modified above and further teaches the second elongate member of the inspiratory limb encloses a heating element (Figs. 2B-2C #215; ¶0068).
Regarding claim 65, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the third elongate member of the expiratory limb encloses a heating element within the expiratory central bore (¶0128)
Regarding claim 66, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall enclosing the expiratory central bore has an inner surface adjacent to the expiratory central bore and the expiratory limb further comprises a plurality of reinforcing ribs circumferentially arranged around the 
Regarding claim 68, Stoks discloses a device (Fig. 1) comprising: a breathing circuit (Fig. 1) comprising: an inspiratory tube (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) configured to receive an inspiratory gases flow from a gas source, the inspiratory tube comprising an inspiratory inlet, an inspiratory outlet, and a wall (Figs. 2B-2C #211; ¶0066) enclosing an inspiratory central bore (Figs. 2A-2C; ¶0058), wherein the inspiratory central bore is smooth (¶0064); and an expiratory tube (Fig. 1 #117) configured to receive an expiratory gases flow from a patient, the expiratory tube comprising an expiratory inlet, an expiratory outlet (Fig. 1)
Stoks fails to disclose the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory tube (Fig. 1 #117; claim 33) comprising: a wall (Fig. 6B #605) enclosing an expiratory central bore 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough in order to provide the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility in view of Hurmez. All of the components of the instant claim are known in Stoks and Hurmez with the only difference being the combination of “old elements” into a single device by connecting them in a single circuit. It is noted that the use of a water vapor permeable and corrugated expiratory tube is not dependent on the operation of the other elements in the circuit, such as the inspiratory tube, and using the alternate expiratory tube of Hurmez in Stoks will thus still allow each element of the circuit to maintain its intended function.
Regarding claim 69, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises a first elongate member (Figs. 2A-2C #203; ¶0057) comprising a hollow body spirally wound to form at least in part the inspiratory 
Regarding claim 70, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises a second elongate member (Figs. 2A-2B #205; ¶0057) spirally wound and joined between adjacent turns of the first elongate member (Figs. 2A-2C; ¶0061), the second elongate member forming at least in part the inspiratory central bore (Fig. 2C).
Regarding claim 71, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the wall of the expiratory tube comprises a foamed polymer (¶0165) that is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Regarding claim 72, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the foamed polymer comprises a solid thermoplastic elastomer material (¶0165) having cell voids distributed throughout (¶0173).
Regarding claim 73, Stoks teaches the invention as modified above and further teaches the inspiratory tube encloses a heating element within the inspiratory central bore (¶0095 – “one or more heating filaments 215 placed within the gas path”), 
Regarding claim 74, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the expiratory tube comprises a heating element within the expiratory central bore (¶0128)
Regarding claim 75, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises in longitudinal cross-section a plurality of bubbles (Figs. 2B-2C #203) each with a flattened surface (Fig. 2C bottom of #203) forming at least part of the wall of the inspiratory central bore.
Regarding claim 76, Stoks teaches the invention as modified above and further teaches the inspiratory tube comprises at least one heating element (Figs. 2B-2C #215; ¶0068), and wherein the at least one heating element is between a bubble of the plurality of bubbles and the inspiratory central bore (Fig. 2C).
Regarding claim 77, Stoks teaches the invention as modified above and Hurmez as incorporated therein further teaches the expiratory tube comprises a plurality of reinforcing ribs circumferentially arranged around the wall and generally longitudinally aligned between the expiratory inlet and the expiratory outlet (¶¶0020-0021).
Regarding claim 78, Stoks teaches the invention as modified above and further teaches a humidifier (Fig. 1 #107; ¶0050) configured to humidify the inspiratory gases flow to a patient, wherein the humidifier comprises: a humidification chamber (#129; 
Regarding claim 79, Stoks discloses a respiratory apparatus (Fig. 1) comprising: a humidifier (Fig. 1 #107; ¶0050) configured to humidify an inspiratory gases flow to a patient; an inspiratory tube (Fig. 1 #103 and Fig. 2A #201; ¶¶0050, 0057) configured to receive the inspiratory gases flow from the humidifier, the inspiratory tube comprising an inspiratory inlet, an inspiratory outlet, and a wall (Figs. 2B-2C #211; ¶0066) enclosing an inspiratory central bore (Figs. 2A-2C; ¶0058), wherein the inspiratory central bore is smooth (¶0064); and an expiratory tube (Fig. 1 #117) configured to receive an expiratory gases flow from the patient, the expiratory tube comprising an expiratory inlet, an expiratory outlet (Fig. 1)
Stoks fails to disclose the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough. The phrase “substantially impermeable” is understood in light of the special definition provided in ¶0023 of the specification.
Hurmez teaches a medical circuit (Fig. 1) comprising an expiratory tube (Fig. 1 #117; claim 33) comprising: a wall (Fig. 6B #605) enclosing an expiratory central bore (Fig. 6B), wherein the expiratory central bore is corrugated (Fig. 6B; ¶0123), and wherein the wall of the expiratory tube is permeable to water vapor and substantially 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Stoks the expiratory tube comprising a wall enclosing an expiratory central bore, wherein the expiratory central bore is corrugated, and wherein the wall of the expiratory tube is permeable to water vapor and substantially impermeable to liquid water and bulk flow of the expiratory gases flowing therethrough in order to provide the benefit of supplying a breathable tube to prevent condensation while retaining tube strength and flexibility in view of Hurmez. All of the components of the instant claim are known in Stoks and Hurmez with the only difference being the combination of “old elements” into a single device by connecting them in a single circuit. It is noted that the use of a water vapor permeable and corrugated expiratory tube is not dependent on the operation of the other elements in the circuit, such as the inspiratory tube, and using the alternate expiratory tube of Hurmez in Stoks will thus still allow each element of the circuit to maintain its intended function.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785